Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Claims 34 and 78-89 are directed to a method of performing an in vitro transcription (IVT) reaction, comprising contacting combining a deoxyribonucleic acid (DNA) template with a T7 ribonucleic acid (RNA) polymerase, wherein the T7 RNA polymerase variant comprises an amino acid sequence having at least 90% identity to the amino acid sequence of SEQ ID NO: 1 modified to comprise an amino acid substitution at position 47, and the T7 RNA polymerase variant has RNA polymerase activity and a  method of performing an in vitro transcription (IVT) reaction, comprising combining a deoxyribonucleic acid (DNA) with a T7 ribonucleic acid (RNA) polymerase, nucleoside triphosphates and buffer, wherein the T7 RNA polymerase variant comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 1 modified to comprise an alanine at position 47, and the T7 RNA polymerase variant has RNA polymerase activity.  
The T7 RNA polymerase variant claimed is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said variant is also non-obvious.
Since said T7 RNA polymerase variant is both novel and non-obvious, methods of use thereof as specifically claimed, are also novel and non-obvious.
Claims 34 and 78-89 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656